Third District Court of Appeal
                               State of Florida

                           Opinion filed March 4, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2033
                         Lower Tribunal No. 08-19869
                             ________________


                               Mickel Watson,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Samantha Ruiz Cohen, Judge.

      Mickel Watson, in proper person.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.


Before SHEPHERD, C.J., and EMAS and SCALES, JJ.

      PER CURIAM.
      Mickel Watson appeals from the summary denial of his June 6, 2014,

motion to correct illegal sentence, arguing that he was illegally sentenced to a fifty-

year prison term on his conviction for the misdemeanor charge of resisting an

officer without violence. In response to our order to show cause, the State stated

Watson’s original sentence contained a scrivener’s error transposing the sentence

imposed on three counts and this error has since been corrected. Because the

corrected sentence was not made part of the record in this appeal, we reverse and

remand this matter to the trial court for attachment of records conclusively

showing Watson is not entitled to relief. Fla. R. App. P. 9.141(b)(2)(D).

      Reversed and remanded.




                                          2